Citation Nr: 0705844	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-17 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound in the left forearm, currently rated as 
10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1967 to 
June 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating action that 
continued a 10 percent rating for residuals of a shell 
fragment wound of the left forearm, and 0 percent 
(noncompensable) rating for bilateral hearing loss.  The 
appellant filed a Notice of Disagreement (NOD) in May 2002, 
and the RO issued a Statement of the Case (SOC) in September 
2002.  The appellant perfected his appeal by filing a VA Form 
9 (Appeal to the Board of Veterans' Appeals) in November 
2002.

For the reasons expressed below, both issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
December 2005 Informal Hearing Presentation to the Board, the 
appellant's representative listed three additional issues as 
on appeal: entitlement to an initial, compensable evaluation 
for residuals of a shell fragment wound to the skull; 
entitlement to an earlier effective date for the grant of 
service connection for tinnitus, and whether the RO's rating 
decision of October 1969, which evaluated shell fragment 
wounds of the left hand and left shoulder contained clear and 
unmistakable error (CUE).  However, the Board's review of the 
claims file reveals that the RO denied these matters in July 
2003, the appellant filed an NOD in March 2004, and the RO 
issued an SOC in March 2005; however, it appears that the 
appellant filed a substantive appeal as to these matters in 
September 2005 (more than one year after notice of the July 
2003 rating decision).  As the RO has not addressed the 
matters of timeliness of the substantive appeal as to the 
aforementioned denials, these matters are not properly before 
the Board and, thus,  are referred to the RO for appropriate 
action.




REMAND

The Board finds that further RO action on each claim on 
appeal is warranted.  

Regarding the claim for a higher rating for residuals of 
shell fragment wound of the left forearm, the Board notes 
that, after the issuance of the RO's last Supplemental SOC 
(SSOC) in March 2005, but before the RO's certification of 
the appeal to the Board in November 2005, the report of a 
September VA neurological examination of the veteran was 
added to the record.  This evidence is pertinent to the 
aforementioned increased rating claim.  As such, a remand is 
required for the RO to consider this evidence, and issue a 
SSOC reflecting such consideration, in the first instance.  
See 38 C.F.R. § 19.37 (2005).

As regards the claim for a compensable rating for bilateral 
hearing loss, the appellant last underwent VA audiological 
evaluation in May 2001.  In argument to the Board, the 
appellant's representative has relayed the appellant's 
assertions that his bilateral hearing loss has progressively 
worse since the May 2001 examination.  Under these 
circumstances, the Board finds that further audiological 
findings are needed to evaluate the current severity of the 
veteran's bilateral hearing loss.  See 38 U.S.C.A. § 5103A 
(West 2002).

Hence, the RO should arrange for audiological evaluation of 
the veteran's hearing at an appropriate VA facility.  The 
appellant is hereby advised that failure to report to the 
scheduled evaluation, without good cause, will result in 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2005).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or the 
death of an immediate family member.  If the appellant fails 
to report to the scheduled evaluation, the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of examination sent to the appellant by the 
appropriate VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to submit 
information and/or evidence pertinent to either or both 
claims for increase on appeal.  The RO's notice letter to the 
appellant should explain that the appellant has a full one-
year period for response.  See 38 U.S.C.A. §  5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim prior to the expiration of the 
one-year notice period).  The RO should also request that the 
appellant furnish all pertinent evidence in his possession 
regarding either or both claims that is not already on file 
with VA.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the appellant provides sufficient information, and, if 
needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claims 
for increased rating on appeal.

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and as 
necessary signed authorization, to 
allow the RO to obtain any additional 
evidence not of record that pertains to 
his claim for increased rating for 
bilateral hearing loss and/or his claim 
for increased rating for residuals of 
shell fragment wound of the left 
forearm.  The RO should also invite the 
appellant to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that it is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to 
the appellant that he has a full one-
year period to respond, although VA may 
decide the claims within the one-year 
period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after the time period for the 
appellant's response has expired, the 
RO should arrange for the appellant to 
undergo audiological evaluation, by an 
audiologist, at an appropriate VA 
medical facility.  The evaluation 
should include audiometry and speech 
discrimination testing.  All clinical 
findings should be reported in detail 
in a printed (typewritten) report.

4.  If the appellant fails to report to 
the scheduled evaluation, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the evaluation 
sent to the appellant by the pertinent 
VA medical facility.

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate both claims 
on appeal.

The RO should adjudicate the claim for 
a rating in excess of 10 percent for 
residuals of a shell fragment wound of 
the left arm in light of all pertinent 
evidence (to specifically include the 
September 2005 neurological examination 
report) and legal authority.

If the appellant fails without good 
cause to report for the evaluation of 
his bilateral hearing loss, the RO 
should apply the provisions of 
38 C.F.R. § 3.655(b) in adjudicating 
the claim for an increased 
(compensable) rating.  Otherwise, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no further action until he is notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


